Me. Justice Caetweight, dissenting. In Marvin v. Collins, 98 Ill. 510, the court said: “ Appellee has preserved no evidence in the record, and according to the practice in courts of equity, as announced in many cases in this court, the party in whose favor the decree granting relief is rendered, to maintain it must preserve the evidence, or the decree must find specific facts that were proved on the hearing.” In the decree in this case there was no finding of any fact, but only a reference to the bill, which amounted to no more than saying that the bill was sustained by the proof. It might well be presumed in every case where a decree for complainant is entered that the court found the allegations of the bill to be true, and it would scarcely be necessary to say so in the decree. As I understand it the facts must be recited, where the evidence is not otherwise preserved, so that it may be seen whether the facts proved sustain the allegations of the bill. And counsel for defendant in error has not claimed that the finding in this decree is such as will sustain it, but his only contention on that question is that this court should presume that there was a certificate of evidence which has been lost, since it appears that the pleadings were lost and restored by copies. Nor do I think that the recital can be regarded in the light of a verdict. The statute does not provide for trial by jury except in cases where that form of trial shall be demanded. Divorce cases are to be tried by the court the same as other chancery cases unless the privilege conferred by the statute is claimed and a jury trial asked for. Ho waiver of a jury is necessary, and it can not be said that the chancellor sits in the place of a jury. The comparative ability of judges and juries to understand evidence and decide whether the allegations of a bill are proved does not affect the question. So far as the solicitor’s fee of $300 is concerned, there is neither finding nor evidence to sustain the allowance, and the rule is that the evidence on that question must be preserved. Goodwillie v. Milliman, 56 Ill. 523; Albright v. Smith, 68 Ill. 181; Spring v. Collector, 78 Ill. 101. Upon these questions I can not agree with the majority of the court.